Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group 1 in Claims 1-7 in the reply filed on 5/16/2022 is acknowledged.
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/16/2022.


DETAILED ACTION
	This is the first action on the merits for application 16/472083.  Claims 1-13 are currently pending in this application. Claims 1-7 are under examination.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 5, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by PENDERGRASS (2006/0240922)

Regarding Claim 1, PENDERGRASS teaches comprising: a base (12) adapted to be secured to an engine, and at least one arm (14) hinged to a pin (shaft attached to 14 in Fig. 1) fixed to said base (12) and bearing a pulley (20) adapted to cooperate with a belt (116) of a transmission of said engine, and elastic means for pushing said at least one arm in a direction so as to keep said pulley against said belt, and sensor means (24) for acquiring in real time a plurality of data relating to said tensioner to estimate the state of efficiency of the same [0023].

Regarding Claim 5, PENDERGRASS teaches wherein said position sensor (24) is carried by said base (12) and interacts with an element carried by said at least one arm (14)(Claim 13).

Regarding Claim 7, PENDERGRASS teaches comprising a proximity sensor configured to measure the parallelism of said arm of said tensioner [0023].



Allowable Subject Matter
Claims 1-4, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654